DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leader (US 2036815).
	Leader discloses:
1.  An electric water heater having an instantaneous hot water storage-type structure, the electric water heater comprising: a housing 5 having a space to accommodate water therein, an inlet part 6 being provided at one side of the space, and an outlet part 7 being provided at the other side of the space;  a first heat exchange pipe 21 disposed at one side of an inside of the housing;  a second heat exchange pipe 27 disposed at the other side of the inside of the housing;  a heater 14 that applies heat to the first heat exchange pipe or the second heat exchange pipe;  and a connection member having a first connection 23 pipe connecting the inlet part to the first heat exchange pipe, a second connection pipe 8 . 

    PNG
    media_image1.png
    663
    454
    media_image1.png
    Greyscale


 Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris (US 5838879)
	Harris discloses:
1.  An electric water heater 1 having an instantaneous hot water storage-type structure, the electric water heater comprising: a housing 2 having a space to accommodate water therein, an inlet part A being provided at one side of the space, and an outlet part B being provided at the other side of the 

    PNG
    media_image2.png
    963
    1349
    media_image2.png
    Greyscale

2.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, wherein the first heat exchange pipe C and the second heat exchange pipe D are respectively provided to be wound in a coil shape, and the heater H is positioned in a center of the second heat exchange pipe. 
 
. 

 Claim(s) 1-4, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris (US 6588817)
	Harris discloses:
1.  An electric water heater 1 having an instantaneous hot water storage-type structure, the electric water heater comprising: a housing 2 having a space to accommodate water therein, an inlet part 8 being provided at one side of the space, and an outlet part 9 being provided at the other side of the space;  a first heat exchange pipe C disposed at one side of an inside of the housing;  a second heat exchange pipe D disposed at the other side of the inside of the housing;  a heater H that applies heat to the first heat exchange pipe or the second heat exchange pipe;  and a connection member having a first connection pipe X connecting the inlet part 8 to the first heat exchange pipe C, a second connection pipe Y connecting the first heat exchange pipe C to the second heat exchange pipe D, and a third connection pipe Z connecting the second heat exchange pipe D to the outlet part 9. 

    PNG
    media_image3.png
    1149
    1002
    media_image3.png
    Greyscale

2.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, wherein the first heat exchange pipe C and the second heat exchange pipe D are respectively provided to be wound in a coil shape, and the heater H is positioned in a center of the second heat exchange pipe. 

3.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, wherein the first heat exchange pipe C is positioned at an upper side of the inside of the housing, the second heat exchange pipe D is positioned at a lower side of the inside of the housing, and the heater H applies heat to the second heat exchange pipe.  


4.  The electric water heater having an instantaneous hot water storage-type structure of claim 3, further comprising: a separating partition 116 provided between the first heat exchange pipe and the second heat exchange pipe, wherein the heater is provided at a lower portion of the separating partition. 
 

7.  The electric water heater having an instantaneous hot water storage-type structure of claim 3, wherein the first heat exchange pipe C is configured in plural C1, C2, and the connection member further comprises a sub connection pipe P connecting a pair of adjacent first heat exchange pipes C1, C2 to each other. 

    PNG
    media_image4.png
    1148
    1152
    media_image4.png
    Greyscale
 
8.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, wherein the housing 2 comprises an inner housing 4 provided with the space and an outer housing 5 covering an outer side of the inner housing, and each of the inlet part and the outlet part is positioned in the space while passing through the outer housing and the inner housing. 
 

 
11.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, wherein a water supply member comprises: a float 114 installed to move up or down by buoyancy of water accommodated in the housing;  a float switch for controlling the supply of water on the basis of a position of the float;  and a supply pipe for supplying the water to the float switch. 

    PNG
    media_image5.png
    604
    987
    media_image5.png
    Greyscale

 Harris discloses:
 (18)   As shown in FIGS. 1-4, a float 114 is attached to the cold water inlet 8.  The float 114 measures the water level in the tank and fills the tank through an automatic valve 112 when the water level in the tank falls below the necessary level.  In a preferred embodiment, the automatic valve 112 is an in-line T-shaped connective joint.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6588817) or or Harris  (US 5838879) in view of Scime et al. (US 2006/0024036A1) and/or Loeffler (US 4823770).
 
	Harris, Leader and Harris each discloses the claimed invention except in reference to claim:

9.  The electric water heater having an instantaneous hot water storage-type structure of claim 1, further comprising: a connection pipe in which one side thereof is connected to the inlet part or the first connection pipe and the other side thereof is connected to the outlet part or the third connection pipe;  a temperature measuring sensor provided in the outlet part and measuring a temperature of the water passing through the outlet part;  and a mixing valve installed in the connection pipe to open or close the connection pipe, wherein when the temperature of the water measured by the temperature measuring sensor is above a predetermined temperature, the mixing valve is opened so that the water supplied through the inlet part is allowed to be mixed with the water in the third connection pipe or the outlet part through the connection pipe. 
 	It is generally known to provide a mixing valve at or near the outlet of a water heating device in order to mix a supply of unheated water with the heated water to provide a temperature profile as desired in addition to increasing the apparent volume of heated water able to be provided. Both Scime and Loeffler disclose water heating systems including a mixing valve configuration as described. In 
	At least under KSR rationale A, one of skill in the art would find it obvious to modify the Harris 617 or Harris 879 device to include a mixing valve as taught by Scime and Loeffler in order to increase the apparent volume of the hot water available. 
	Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761